DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The Chinese Office Action on the IDS filed 09/12/2022 could not be considered because an English translation was only provided for the first two of the four pages of said office action.

Response to Amendment
The amendments filed 11/14/2022 have been entered. The amendments canceled claims 21-22 and 24-25. Consequently, claims 1, 3, 7-13, 17-18 and 20 remain pending in the application.
Response to Remarks
Applicant’s remarks filed 11/14/2022 have been fully considered.
Applicant argues that “Du Bois does not disclose a single cylindrical extrusion chamber comprising an orifice in a side wall of the single cylindrical extrusion chamber” (emphasis added), and “the chamber in Du Bois’s ‘cylinder’ has two cylindrical sections (A’, A”), as shown Fig. 2”.
In response, these arguments are persuasive. Accordingly, the rejections of claims 1 and 11 under § 102 have been withdrawn. However, upon further consideration, new grounds are set forth in view of previously-cited Cogan (US 3,286,502 A).
Applicant also argued that “the chamber in Du Bois … is not cylindrical”. 
In response, this argument is not persuasive. Applicant even admits that “the chamber in Du Bois’s ‘cylinder’ has two cylindrical sections (A’, A”), as shown Fig. 2” (emphasis added). The two cylindrical sections make up the extrusion chambers and the frustoconical portion extending from the sidewall of the extrusion chambers contains an extrusion orifice.
See the current rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Du Bois (US RE09649 E) in view of Cogan (US 3,286,502 A).
Regarding claims 1 and 11: Du Bois discloses a method and extrusion apparatus for extruding a material, comprising:
providing the material into two cylindrical extrusion chambers (A’, A”) (see fig. 2 and pg. 1, lns. 45-46) of the extrusion apparatus; wherein the extrusion apparatus comprises a first punch and a second punch in communication with the interior of the extrusion chamber (pg. 1, lns. 74-76), the first and second punches being independently movable relative to the extrusion chamber (pg. 1, lns. 94-96);
moving the first and second punches to compress the material within the extrusion chambers and cause a velocity gradient in the material across the extrusion orifice (pg. 1, lns. 94-96); and
extruding the material through the extrusion orifice (e, e’) such that the velocity gradient forms an extrudate with a curved profile (pg. 1, lns. 90-99; figs. 2, 5);
wherein the moving of the first and second punches to compress the material within the extrusion chambers and cause the velocity gradient in the material across the extrusion orifice comprises moving the first and second punches at different speeds along a common axis (pg. 1, lns. 94-96 and pg. 2, lns. 4-9; also see fig. 2).
Du Bois is silent regarding the extrusion apparatus comprising a single extrusion chamber, wherein the extrusion chamber comprises an extrusion orifice in a side wall of the extrusion chamber. Instead, Du Bois discloses the extrusion apparatus comprises a cylinder (A, fig. 1) having a divider (fig. 2, the structure holding steel core B having partitions P; also see pg. 1, lns. 55-66) within it which divides the cylinder into the two cylindrical extrusion chambers (A’, A”); and a frustoconical portion extending from a side wall of the cylinder (A) contains the extrusion orifice (e, e’) and partially houses the steel core (B).
However, Cogan teaches an extrusion apparatus (figs. 2-3) comprising a single extrusion chamber (12) having removable plugs (27, 29), wherein the extrusion chamber comprises an extrusion orifice (16) in a side wall (10) of the extrusion chamber (see figs. 2-3). Cogan teaches that when forming tubes, the projection (30) of the plug (29, fig. 3) is in contact with the material only to the point where the material leaves the extrusion orifice (16), thereby significantly reducing the required force to overcome the friction between the material and the plug relative to prior art extrusion apparatuses (col. 3, lns. 48-54), such as Du Bois.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the frustoconical portion, divider, and steel core of Du Bois with the removable plug of Cogan, thereby significantly reducing the required force to extrude the material, as taught by Cogan. The modification results in Du Bois having a single cylindrical extrusion chamber having an extrusion orifice in a side wall of it.
Regarding claim 3, which depends on claim 1: Du Bois discloses the plane of the cross-section of the extrusion orifice is parallel to the common axis such that extruding the material through the extrusion orifice such that the velocity gradient forms the extrudate with the curved profile comprises extruding the material through the extrusion orifice substantially perpendicular to the common axis (see fig. 2, the plane of the extrusion orifice e, e’ is horizontal and thus parallel to the common axis of extrusion chamber A’, A”; therefore, material is extruded perpendicularly to the common axis).
Regarding claim 8, which depends on claim 1: Du Bois discloses providing a mandrel (B, fig. 2) in the extrusion chamber (A’, A”) opposite to the extrusion orifice (e, e’), wherein extruding the material through the extrusion orifice such that the velocity gradient forms the extrudate with the curved profile optionally comprises extruding the material with a hollow cross-section defined by the mandrel and the orifice (see fig. 2, mandrel B has a nut threaded onto the end to allow optional removal of the mandrel).
Regarding claim 9, which depends on claim 1: Du Bois discloses preheating the material before providing it into the extrusion chamber (pg. 1, lns. 45-48).
Regarding claim 10, which depends on claim 1: Du Bois discloses varying the speed of movement of the first punch and/or the second punch to vary the velocity ratio as the material is extruded (pg. 1, lns. 94-101).
Regarding claim 12, which depends on claim 11: Du Bois discloses the first punch and the second punch are configured to be moved simultaneously (pg. 1, lns. 79-80, 94-96).
Regarding claim 13, which depends on claim 11: Du Bois discloses the plane of the cross-section of the extrusion orifice is parallel to the common axis (see fig. 2, the plane of the extrusion orifice e, e’ is horizontal and thus parallel to the common axis of extrusion chamber A’, A”).
Regarding claim 18, which depends on claim 11: Du Bois discloses a mandrel (B, fig. 2) in the extrusion chamber (A’, A”) opposite to the extrusion orifice (e, e’).
Regarding claim 20, which depends on claim 11: Du Bois discloses the first punch and/or the second punch are configured to be moved at a varying speed (pg. 1, lns. 94-101).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Du Bois, in view of Cogan, and further in view of Thoms et al. (US 6,190,595 B1).
Regarding claims 7 and 17, which depend on claims 1 and 11: Du Bois is silent regarding a guide adjacent to the extrusion orifice to control curvature of the extruded material.
However, Thoms teaches a method and apparatus for extruding a material comprising providing adjustable guide means (11-14, fig. 1) adjacent to the extrusion orifice (opening of die 10) to control curvature of the extruded material (4') (see fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Du Bois with guide means adjacent to the extrusion orifice to further control curvature of the extruded material, as taught by Thoms.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725